DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 In paragraph 99 "the deflection of the seal member 115 will cause the seal member 96 to slide laterally across the base of the passageway 115" should be replaced with "the deflection of the seal member 96 will cause the seal member 96 to slide laterally across the base of the passageway 115". 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Estrada et al. US 10704691 B2.
In regards to claim 1, Estrada teaches a latch assembly for a vehicle closure panel (Col 1 lines 13-17), comprising: a housing (12) having an internal cavity configured for receipt of internal latch components (see fig 3, col 3 lines 5-11); a cover (14) attached to said housing to enclose at least a portion of said internal cavity (see fig 3); at least one seal member (28) configured to form a water-tight seal between said housing and said cover (col 3 lines 5-11); at least one deflector (30) in contact with the at least one seal member at a sealing interface (32) to define the water-tight seal between the at least one seal member and the deflector (fig 3, Col 3 lines 5-11), wherein the deflector includes a top portion (rounded tip) and a side portion (sloped sides); wherein the at least one seal member is disposed on one of either the housing or the cover (fig 3), and the deflector is disposed on the other of the housing or the cover (fig 3); wherein the at least one seal member is deflected by the side portion of the deflector relative to a nominal position of the seal member, wherein the sealing interface is disposed on the side portion of the deflector (Col 3 lines 5-37).  
In regards to claim 2, Estrada teaches the latch assembly of claim 1, wherein the at least one seal member is a single flexible lip member laterally offset from a center of the deflector (Col 3 lines 5-37, fig 3).  
In regards to claim 3, Estrada teaches the latch assembly of claim 1, wherein the at least one seal member includes a pair of flexible lip members, each of which are laterally offset from a center of the deflector and contact opposite sides of the deflector (Col 3 lines 5-37, fig 3).  
In regards to claim 4, Estrada teaches the latch assembly of claim 1, wherein the nominal position of the seal member interferes with the deflector (Col 3 lines 5-37, fig 3).  
In regards to claim 5, Estrada teaches the latch assembly of claim 1, wherein the housing and the cover combine to define a passageway in which the at least one seal member and the deflector are disposed (See reference image 1). 

    PNG
    media_image1.png
    432
    785
    media_image1.png
    Greyscale

Refrence Image 1
In regards to claim 6, Estrada teaches the latch assembly of claim 5, wherein the passageway has a height, and the at least one seal member has a height that is less than the height of the passageway (see reference image 1).  
*** Note this is a different interpretation of claim 5 than as presented previously.
In regards to claim 5, Estrada teaches the latch assembly of claim 1, wherein the housing and the cover combine to define a passageway in which the at least one seal member and the deflector are disposed (See reference image 2).

    PNG
    media_image2.png
    432
    785
    media_image2.png
    Greyscale

Refrence Image 2
In regards to claim 7, Estrada teaches the latch assembly of claim 5, wherein the passageway has a height and the at least one seal member has a nominal height that is greater than the height of the passageway, wherein the at least one seal member is bent relative to its nominal position within the passageway and contacts (indirectly via 30) a surface of the passageway (See reference image 2).  
In regards to claim 8, Estrada teaches the latch assembly of claim 1, wherein the housing and the cover are secured to each other by a snap fit connection (see fig 1).  
In regards to claim 9, Estrada teaches the latch assembly of claim 8, wherein the housing and the cover are secured to each other without the use of screw-type fasteners (See figures 1 and 2, note how none appear to have screw type fasteners).  
In regards to claim 10, Estrada teaches the latch assembly of claim 1, wherein the deflector has a tapered cross- section (see fig 3).  
In regards to claim 11, Estrada teaches a latch assembly for a vehicle closure panel (Col 1 lines 13-17), comprising: a housing (12) having an internal cavity configured for receipt of internal latch components (see fig 3, col 3 lines 5-11); a cover (14) configured to attach to the housing to enclose at least a portion of the internal cavity (see fig 3); at least one seal member (28) configured to form a water-tight seal between said housing and said cover , (col 3 lines 5-11); at least one deflector (30) 
In regards to claim 12, Estrada teaches the latch assembly of claim 11, wherein the housing is secured to the cover in the assembled state via a snap fit connection (see fig 1).  
In regards to claim 13, Estrada teaches the latch assembly of claim 11, wherein the sealing member is not compressed between the housing and the cover (see fig 3).  
In regards to claim 14, Estrada teaches the latch assembly of claim 12, wherein the housing is secured to the cover without screw-type fasteners (See figures 1 and 2, note how none appear to have screw type fasteners).  
In regards to claim 15, Estrada teaches the latch assembly of claim 11, wherein the deflector includes an uppermost tip that does not contact the sealing member in the assembled condition (rounded tip in fig 3).  
In regards to claim 16, Estrada teaches the latch assembly of claim 11, wherein the sealing member includes a single flexible lip (28) that is offset from a center of the deflector in both the disassembled and the assembled conditions (fig 3).  
In regards to claim 17, Estrada teaches the latch assembly of claim 11, wherein the sealing member includes a pair of flexible lips, each of which are offset from a center of the deflector in both the disassembled and the assembled conditions (see fig 3).  
In regards to claim 18, Estrada teaches a method of assembling a latch assembly for a vehicle closure panel (Col 1 lines 13-17), the latch assembly comprising a housing (12) having an internal cavity (fig 3) configured for receipt of internal latch components (see fig 3, col 3 lines 5-11), a cover (14) configured to attach to the housing to enclose at least a portion of the internal cavity (fig 3), at least one seal member (28) configured to form a water- tight seal between said housing and said cover (col 3 lines 5-11), and at least one deflector (30) configured to contact the at least one seal member at a sealing interface (32) to define the water-tight seal between the at least seal member and the deflector (fig 3, col 3 lines 5-11), the method comprising the steps of: bringing the cover and the housing into engagement (abstract); deflecting the at least one seal member using the deflector away from the deflector during the step of bringing the cover and the housing into engagement (abstract); and maintaining the at least one seal member in contact with the deflector at a sealing interface to define the water-tight seal between the seal member and the deflector (fig 3, col 3 lines 5-11).  
In regards to claim 19, Estrada teaches the method of claim 18, wherein the deflecting the at least one seal member does not compress the at least one seal member (see fig 3).  
In regards to claim 20, Estrada teaches the method of claim 18, further including the step of snap-fitting the cover and the housing into engagement (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Vo Us 7414190 B2 - teaches a similar device with similar seal member length and position. 
Schmitt US 6676130 B2 – teaches single and double deflectors.
Landis US 4418833 A – teaches a similar seal.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675